Order entered May 5, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-14-01180-CV

                       IN THE INTEREST OF M.A.A., A CHILD

                    On Appeal from the 382nd Judicial District Court
                                Rockwall County, Texas
                           Trial Court Cause No. 01-09-843

                                       ORDER
      We GRANT appellant’s May 1, 2015 motion for an extension of time to file an amended

brief. Appellant shall file an amended brief by MONDAY, JUNE 8, 2015.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE